DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	The subject matter claimed in claims 1-20 of the instant application, and specifically aluminum-aluminum blister pack and moisture content (as well as Bacteroidia), first appears in the parent application 16/ 009,157 filed on June 14, 2018.  Therefore the priority date accorded to the claimed subject matter is June 14, 2018.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C.  103 as being unpatentable over US PGPub 2016/0361263 to Jones et al., (hereinafter “Jones”) in combination with either one of US PGPub 20080008751 to Fox, (hereinafter “Fox”), or US PGPub 20060257471 to Ettema et al., (hereinafter “Ettema”), or US PGPub 20100151019 to Ramani et al., (hereinafter “Ramani”).
Jones discloses an oral pharmaceutical composition, comprising a lyophilized material, the lyophilized material comprising fecal microbiota, polyethylene glycol, trehalose, sucrose, and glycerin.
See the entire document, illustrative examples, [0031,0053]. 
The Jones reference further expressly discloses that the lyophilized material can be encapsulated [0019-20], 
The amounts of each of the  polyethylene glycol, trehalose, sucrose, and glycerin disclosed in [0053] fully correspond to the claimed amounts of each of the respective components. 
The glass transition temperature of the lyophilized material disclosed in Jones fully correspond t o the claimed and is disclosed as stable at room temperature.  See, for example, [00134].
The microbiota disclosed in table 5 of Jones in each of the examples using variety of different combination of the formulations containing polyethylene glycol, trehalose, sucrose, and glycerin (in various combinations) all contain viable bacterial in the amounts corresponding to the claimed.  Thus, micribiotas obtained the claimed amounts of each of the polyethylene glycol, trehalose, sucrose, and glycerin is also expected to includes the amounts of  viable bacteria corresponding to the claimed. 
Since Bacteroidia is making up the most substantial portion of the mammalian gastrointestinal microbiota, the microbiota disclosed in Jones is expected to contain the claimed amounts of Bacteroidia.
The Jones reference does not address the moisture content of the lyophilized material of its invention.  However, since all of the lyophilized material disclosed in Jones is obtains via process identical to the process disclosed in the instant application (with ALL illustrative examples of Jones and the instant application being identical), it is reasonable believed that the lyophilized materials as obtained (and freshly encapsulated) in Jones inherently exhibit the claimed moisture content. 
It is further noted that the applicants in the instant application provided no description of  any manipulative steps required to obtain products with the claimed moisture content (further supporting the examiners positions of inherency of the moisture content in the lyophilized material of Jones).
The burden is shifted to the applicants to provide factual evidence to the contrary. 

Jones does, while expressly disclosing packaging the encapsulated product (for example, in [0060-61]) not discloses an aluminum-aluminum blister package comprising a capsule disposed within the aluminum-aluminum blister package.
However, packing a capsule comprising a   See, for example, Fox, [0028] or  Etema, [0015],  or Ramani [0149], all of which references disclose use of aluminum-aluminum blisters to package pharmaceutical compositions in order to control unwanted oxidation and moisture ingress into the packaged product.
Therefore, it would have been obvious to package the encapsulated products of Jones in an aluminum-aluminum blister package (and, thus, arrive to the claimed product) in order to obtain product of Jones packaged in a moisture barrier pack to control unwanted penetration of moisture and possible degradation of the encapsulated lyophilized composition of Jones. 
Packaging the encapsulated lyophilized material of Jones in an aluminum-aluminum blister package would further provide a moisture barrier pack and control unwanted penetration of moisture, so the lyophilized material of Jones would further have a lower moisture content. 
The invention as claimed, therefore, would have been obvious from the combined teachings of the cited references as discussed above.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ